Citation Nr: 1000276
Decision Date: 01/04/10	Archive Date: 03/15/10

Citation Nr: 1000276	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  02-11 029	)	DATE JAN 4 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to August 
1983 and had periods of active duty training in the Air Force 
Reserves from May 1984 to March 1988.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 2002 and June 2007 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Huntington, West Virginia.  This claim was most previously 
before the Board in July 2008.

In the July 2008 decision, the Board denied the Veteran's 
claim of entitlement to a TDIU, and also denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for schizophrenia.  The Veteran thereafter 
appealed that decision to the Court which, upon an April 2009 
Joint Motion of the parties, promulgated an Order in April 
2009 that vacated that part of the Board's July 16, 2008 
decision that denied the Veteran's claim of entitlement to a 
TDIU.  The appeal as to the remaining issue was dismissed.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for schizophrenia and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.


FINDINGS OF FACT

1.  In November 2007 VA received a VA Form 9 from the 
Veteran, in which he requested a Travel Board hearing on the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
schizophrenia.


2.  On July 16, 2008, VA received a VA Form 21-4138 from the 
Veteran, on which he made substantive arguments concerning 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for schizophrenia; he also identified the 
existence of evidence pertinent to the claim.

3.  In a July 16, 2008 decision, the Board denied, in 
pertinent part, the Veteran's application to reopen a claim 
of entitlement to service connection for schizophrenia.

4.  The November 2007 VA Form 9 and July 2008 VA Form 21-4138 
were not associated with the claims file at the time of the 
Board's July 16, 2008 decision.


CONCLUSION OF LAW

Vacatur of the Board's July 16, 2008 decision with respect to 
the claim of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for schizophrenia is warranted.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 C.F.R. § 20.904 (a)(3).  
Failure to consider submitted argument and/or evidence, or 
the failure to afford the Veteran the right to have a hearing 
is a denial of due process.  In this case, the Veteran was 
denied due process of law as a result of the Board's 
inability to consider relevant information he submitted in 
support of his claim.

In November 2007 VA received a VA Form 9 from the Veteran, in 
which he made additional argument and requested a Travel 
Board hearing on the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for schizophrenia.  As noted in a 
September 2009 RO memorandum, the November 2007 VA Form 9 was 
placed in a temporary file and was not before the Board at 
the time of the July 16, 2008 Board decision.

On July 16, 2008, VA received a VA Form 21-4138 from the 
Veteran, on which he made substantive arguments concerning 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for schizophrenia; he also identified the 
existence of pertinent evidence (VA mental health treatment 
from the Huntington VAMC).

The Board finds that the aforementioned November 2007 VA Form 
9 and the July 2008 VA Form 21-4138, and the information and 
hearing request contained therein, to be relevant to the 
claim of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
schizophrenia.  As this information was not associated with 
the claims file at the time of the Board's July 16, 2008 
decision, that decision was not based on consideration of all 
the available evidence and should be vacated with respect to 
the denial of the Veteran's application to reopen a claim of 
entitlement to service connection for schizophrenia.


ORDER

The Board's July 16, 2008 decision with respect to the denial 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia is vacated.


REMAND

As for the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for schizophrenia, as noted above, the Veteran has 
identified that he has received recent mental health 
treatment at the Huntington VAMC.  Such records should be 
obtained and associated with the claims file.  While the 
Veteran also referenced a private 1988 private psychiatric 
record, such record is already associated with the claims 
file.

The Veteran seeks entitlement to a TDIU.  The Veteran's 
service-connected disabilities are chromic strain of the 
dorsolumbar junction, rated as 40 percent disabling; 
residuals of a fracture of the right ankle, rated as 20 
percent disabling; left Achilles tendentious and status post 
sesamoid removal, left great toe, rated as 10 percent 
disabling; and scars of the ankles, each rated as 
noncompensable; the combined service-connected disability 
rating is 60 percent.

The Board observes that the April 2009 Joint Motion 
essentially noted (April 2009 Joint Motion, page 3) that the 
Veteran's "SSA [Social Security Administration] records 
appear to be incomplete and it is not clear whether [the 
Veteran] receives an award of SSA benefits for a right ankle 
disability."  The Joint Motion directed that the Board 
should "ensure that all available, pertinent SSA records are 
obtained."  The April 2009 Joint Motion (April 2009 Joint 
Motion, page 3) also indicated as follows:

As the Board [in its July 16, 2008 Board 
decision] limited its discussion of the 
SSA records to those involving 
schizophrenia, remand is necessary to 
allow the Board to adequately consider 
any SSA records involving arthritis of 
the right ankle in relation to his claim 
for TDIU.

The Board here observes that there is little current evidence 
pertaining to the issue on appeal associated with the claims 
file.  As the evidence of record is insufficient to decide 
the claim, the Board finds that the Veteran should be 
scheduled for a VA examination to ascertain the Veteran's 
current employment situation and obtain an opinion as to 
whether the Veteran is precluded from substantially gainful 
employment, consistent with his education and occupational 
experience, as a result of his service-connected 
disabilities, to include residuals of a right ankle fracture.

In addition to the hearing request made in November 2007, in 
correspondence received in November 2009 the Veteran's 
attorney also requested that a Travel Board hearing at the RO 
be scheduled.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request all VA medical records (not 
currently of record) pertaining to the 
service-connected dorsolumbar, right 
ankle, left foot, and bilateral ankle 
scar disabilities, as well as reports of 
examination or treatment of the Veteran 
for any psychiatric disabilities from the 
VA facility(ies) in Huntington, West 
Virginia, and associate them with the 
claims file.

2.  If development completed in 
connection with this remand so warrants, 
the RO should schedule the Veteran for a 
VA examination that addresses the medical 
matters presented by the issue of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for schizophrenia.

3.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's records regarding 
any award of SSA disability benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable), 
and the medical records upon which the 
decision(s) were based.

4.  The Veteran should be scheduled for a 
VA general medical examination to assess 
the severity of the service-connected 
disabilities.  The examiner should be 
provided the Veteran's claims file for 
review.  Following examination of the 
Veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether the Veteran is precluded from 
substantially gainful employment, 
consistent with his education and 
occupational experience, as a result of 
his service-connected disabilities.

5.  The RO should then readjudicate the 
issues of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for schizophrenia and 
entitlement to a TDIU.  If any of the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC), and be 
afforded the opportunity to respond.  The 
AOJ must adequately consider any SSA 
records involving arthritis of the right 
ankle in relation to the Veteran's claim 
for TDIU.

6.  If either claim remains denied, the 
RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity, unless otherwise 
indicated, with appropriate notification 
to the Veteran and his representative.

Thereafter, the case should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


Citation Nr: 0823574	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  02-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1977 to August 
1983 and had periods of active duty training in the Air Force 
Reserves from May 1984 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By rating action dated in January 2002, the RO 
denied the veteran's claim for a TDIU; this issue was 
previously before the Board in April 2006.  In a June 2007 
rating decision, the RO denied the veteran's application to 
reopen a claim of entitlement to service connection for 
schizophrenia.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in May 2001, the 
RO denied the veteran's application to reopen the claim of 
service connection for schizophrenia.

2.  Evidence received subsequent to the May 2001 RO decision, 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for schizophrenia, and does not 
raise a reasonable possibility of substantiating the claim.

3.  The veteran is service-connected for chronic strain of 
the dorsolumbar junction, rated as 40 percent disabling; 
residuals of a right ankle fracture, rated as 20 percent 
disabling; left Achilles tendonitis and status post sesamoid 
removal, left great toe, rated as 10 percent disabling; right 
ankle scar, rated as noncompensable; and left ankle scar, 
rated as noncompensable; the combined service-connected 
disability rating is 60 percent.

4.  The competent clinical evidence of record fails to 
establish that the veteran is precluded from substantially 
gainful employment, consistent with his education and 
occupational experience, as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The May 2001 RO decision that denied the veteran's claim 
of service connection for schizophrenia is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  Evidence received since the May 2001 RO decision is not 
new and material, and the veteran's claim of service 
connection for schizophrenia is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim were amended.  The 
third sentence of 38 CFR 3.159(b)(1), which states that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2007 the veteran was 
informed of the evidence and information necessary to 
substantiate his schizophrenia claim, the information 
required of him to enable VA to obtain evidence in support of 
the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  The Board notes that the April 
2007 letter contains the information required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As for the issue of entitlement to TDIU, by correspondence 
dated in February 2004 and March 2007, the veteran was 
informed of the evidence and information necessary to 
substantiate his TDIU claim, the information required of him 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issues on appeal.

Duty to Assist

Service treatment records are associated with the claims 
file, as are VA records and private records.  Records from 
the Social Security Administration (SSA) are also affiliated 
with the claims file.  The veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

I.  Schizophrenia

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection for schizophrenia, as a psychosis, may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in February 2003), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

Analysis

An August 1997 Board decision denied service connection for 
schizophrenia.  A February 2000 Board decision determined 
that the August 1997 Board decision that denied service 
connection for schizophrenia did not contain clear and 
unmistakable error.  By rating decision in May 2001, the RO 
denied the veteran's application to reopen a claim of service 
connection for schizophrenia.  The veteran did not appeal the 
May 2001 rating decision, and it became final.

The veteran subsequently filed an application to reopen the 
claim of service connection for schizophrenia in February 
2003.  In a June 2007 rating decision, the RO again denied 
the veteran's petition to reopen the claim, and the present 
appeal ensued. 

The May 2001 RO decision, and the others before it, denied 
service connection for schizophrenia on the basis that there 
was no evidence that schizophrenia had its onset during 
active service, to include any active duty training periods.

The evidence of record prior to May 2001 included service 
medical records that showed no treatment for schizophrenia or 
other psychiatric disability.  The May 1983 Report of Medical 
History reflects that the veteran indicated that he had 
depression or excessive worry.  The veteran's psychiatric 
system was clinically evaluated as normal on the May 1983 
service separation examination.  A June 1985 VA examination 
noted that the veteran's psychiatric system was normal.  The 
veteran's psychiatric system was clinically evaluated as 
normal on a May 1987 Periodic Nonflying service examination; 
the veteran denied any depression or excessive worry.  
Reports of private psychiatric hospitalization in November 
and December 1988 note a diagnosis of schizophrenia.  It was 
reported that this was his first psychiatric hospitalization, 
but that he had been involved in outpatient treatment for 
approximately one month prior to admission.  In a July 2000 
letter, a VA psychiatrist essentially stated that there was 
no documentation indicating that the veteran's schizophrenia 
had its onset during his active military service.

The evidence added to the claims file subsequent to the May 
2001 RO denial (including records reflecting current 
diagnoses of schizophrenia) does not raise a reasonable 
possibility of substantiating this claim.  The record is 
still absent for any competent clinical evidence showing that 
the veteran had schizophrenia prior to October or November 
1988, or that schizophrenia had its onset during service or 
is somehow related to his active service.  In this regard, 
the Board notes that the veteran's period of Reserve service 
ended in March 1988.  The Board further observes that there 
is still no opinion from any health care professional linking 
the veteran's schizophrenia to his military service.  

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for schizophrenia 
is not reopened.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue.  In this regard, the Board has 
reviewed the veteran's numerous statements submitted in 
support of his claim.  A layperson, however, is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  TDIU

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in August 2001, the 
veteran indicated that he had last worked full time in 
January 1999.  He indicated that, from February 1999 to 
August 2001, he had worked 15 hours per week as a janitor and 
a mail clerk.  The veteran essentially remarked that he could 
not find suitable employment due to his schizophrenia.  He 
reported that he had completed high school and four years of 
college.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, service connection is currently 
established for chronic strain of the dorsolumbar junction, 
rated as 40 percent disabling; residuals of a right ankle 
fracture, rated as 20 percent disabling; left Achilles 
tendonitis and status post sesamoid removal, left great toe, 
rated as 10 percent disabling; right ankle scar, rated as 
noncompensable; and left ankle scar, rated as noncompensable; 
the combined service-connected disability rating is 60 
percent.

As the veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more (the veteran's combined 
disability rating is 60 percent), he does not satisfy the 
percentage rating standards for individual unemployability 
benefits.  However, consideration to such benefits on an 
extraschedular basis may be given.

In such an instance, the question then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the competent clinical evidence of 
record does not establish that the veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected disabilities.  In this regard, the Board 
notes that records from the SSA reflect a primary diagnosis 
of schizophrenia.  Further, VA records indicate that the 
veteran was involved in an automobile accident in May 2004 
that resulted in neck, shoulder, and arm pain.  The Board 
notes that the veteran is not service-connected for 
psychiatric disability or disability of the cervical spine, 
arms, or shoulders.

Further, a December 2006 VA record noted that the veteran had 
undergone cervical spine surgery in August 2006, and he was 
given instructions not to lift items greater than 10 pounds.  
Interestingly, the Board observes that a March 2007 VA record 
noted that the veteran could return to work with the 
previously outlined stipulations.

The record does not reflect that his service-connected left 
and right ankle scars have resulted in functional impairment.  
Additionally, the clinical evidence of record does not show 
that his service-connected back and right ankle disabilities 
have resulted in functional impairment to the degree to 
preclude employability, including of a sedentary nature.  In 
this regard, the Board notes that on a VA neurologic 
examination in May 2007, the veteran's gait was normal.  
Although he has complaints of low back pain, he was able to 
perform the duties of a janitor to 2001, albeit on a part-
time basis.  There have been no complaints or demonstrated 
findings of a change in the residual functional impact of 
either the service-connected back or right ankle disability 
since 2001 so as to now preclude employment consistent with 
his occupational history.  Indeed, a review of the veteran's 
July 2002 substantive appeal shows that the veteran has 
attributed his employment difficulties to his schizophrenia.

In conclusion, the competent evidence does not demonstrate 
that the veteran is precluded from substantially gainful 
employment, consist with his education and occupational 
history, as a result of his service-connected disabilities.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for schizophrenia is denied.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


